DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Claim 5 recites the limitation "the brush roll motor" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, Claim 7 recites the limitation "a second voltage threshold" in Line 3.  There is insufficient antecedent basis for “a second voltage threshold” because neither Claim 7 nor the claim upon which Claim 7 depends includes a first voltage threshold.
Regarding Claims 18-20
Regarding Claim 19, Claim 19 recites the limitation "the brush roll motor" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0088992 A1) (Hereinafter “Lee”) in view of Lee et al (US 2019/0045994 A1) (Hereinafter “Lee ‘994”).
Regarding Claim 1, Lee discloses a cleaning system comprising: a motor (160); an indicator; a battery (120) configured to selectively supply power to the motor and the indicator (“display unit,” see Paragraph 0045); and a controller (150) having an electronic processor, the controller (150) configured to: activate the indicator when the power switch is in the on position and power flow from the battery (120) to the motor (160) has been terminated. See Paragraph 0045, stating that “the controller 150 may stop the operation of the suction motor 160” upon a low battery voltage being sensed.
Lee may not explicitly disclose a power switch having an on position and an off position. 
However, Lee ‘994 teaches a cleaning system comprising of a power switch having an on position and an off position. 
To the extent that Lee may not have a power switch (120) having an on position and an off position, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee to further comprise of a power switch having an on position and an off position, as taught by Lee ‘994, for the purpose of providing a user a means of turning the power to the system on/off.  See Lee ‘994, Paragraph 0038.
Regarding Claim 2, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above, wherein the motor (Lee, 160) is at least one selected from a group consisting of a suction motor (Lee, 160; see Paragraph 0038 “suction motor”) and a brush roll motor. See Lee Paragraph 0038.
Regarding Claim 3, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above, wherein power flow from the battery (Lee, 120) to the 
Regarding Claim 6, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above, wherein the event is a condition that occurs when a voltage level of the battery drops below a voltage threshold level.  See Lee, Paragraph 0045.
Regarding Claim 8, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above, wherein the controller terminates power flow from the battery to the indicator when the power switch is changed to the off position. See Lee ‘994, Paragraph 0071.
Regarding Claim 13, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above, wherein the indicator is a speaker. See Lee, Paragraph 0045, stating “the informing unit may generate a voice . . . .”
Regarding Claim 15, Lee, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claim 1 above.
Regarding Claim 16, Lee, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claim 2 above.
Regarding Claim 17, Lee, as modified, meets all of the limitations of Claim 17, as best understood, as applied to Claim 3 above.
Regarding Claim 20, Lee, as modified, meets all of the limitations of Claim 20, as best understood, as applied to Claim 6 above.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘994, in further view of O’Neal (US 7,877,836 B2).
Regarding Claim 4, Lee, as modified, discloses the cleaning system of Claim 3, as previously discussed above, wherein the cleaning system further comprises a handle (Lee, 22).
Lee, as modified, does not explicitly disclose and wherein the event is an error condition that occurs when the handle of the cleaning system enters an upright position.
However, O’Neal teaches a cleaning system comprising of a suction motor (90), wherein the power to the motor is turned off upon placing its handle (64) in an upright position. See O’Neal, Col. 8, Lines 15-18.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee, as modified, to further comprise of a feature that terminates the flow of power to the motor off when the handle is placed in an upright position, as taught by O’Neal, and combining this feature with a display indicating that the power switch in on “standby mode” as taught by Lee and Lee ‘994 (see Lee ‘994, Fig. 6C), for the purpose of providing a known means of providing greater efficiency and comfort of use to the user/operator of the cleaning system, requiring routine experimentation without any new or unexpected results.
Regarding Claim 18, Lee, as modified, meets all of the limitations of Claim 18, as best understood, as applied to Claim 4 above.
Claims 5, 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘994, in further view of Taylor (US 2008/0184518 A1).
Regarding Claim 5
Lee, as modified, may not explicitly disclose wherein the event is an error condition that occurs when the brush roll motor is stalled.
However, Taylor teaches a cleaning system wherein the event (the brush motor is turned off and an indicator light is turned on) is an error condition that occurs when the brush roll motor is stalled. See Taylor, Paragraph 0093.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee, as modified, to further comprise of wherein the event is an error condition that occurs when the brush roll motor is stalled, as taught by Taylor, for the purpose of protecting the motor from overheating and allowing the user to be aware of an obstruction and to remove the obstruction.
Regarding Claim 9, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above.
Lee, as modified, may not explicitly disclose wherein the indicator is a light.
However, Taylor teaches a cleaning system wherein the indicator is a light. See Taylor, Paragraph 0093.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee, as modified, to further comprise of wherein the indicator is a light, as a known means of providing an indicator to notify a user of an occurrence of an error event (low battery).
Regarding Claim 10
Regarding Claim 19, Lee, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 5 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘994, in further view of Mueller (US 20107/0167720 A1), in further view of Nash et al. (US 2021/0078822 A1).
Regarding Claim 7, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above
Lee, as modified, may not explicitly disclose wherein the controller terminates power flow from the battery to the indicator when the voltage level of the battery drops below a second voltage threshold level.
However, Mueller discloses a battery powered apparatus that causes indicator lights to remain steady as an indication that the battery power is low (below a first threshold) and then turn off the lights when the battery drops below a second threshold.  See Mueller, Paragraph 0024.
To the extent that the Applicant may argue that Mueller does not teach a controller turning off power to the indicator system when the battery drops below a second threshold, Nash does teach wherein the control system may turn off the indicator system and/or other components to reduce drain on the batteries.  See Nash, Paragraph 0100.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee, as modified, to further comprise of wherein the controller terminates power flow from the battery to the indicator when the voltage level of the battery drops below a second voltage threshold .
Claims 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘994, in further view of SON et al. (US 2017/0245715 A1).
Regarding Claim 9, Lee, as modified, discloses the cleaning system of Claim 1, as previously discussed above.
Lee, as modified, may not explicitly disclose wherein the indicator is a light.
However, SON teaches a cleaning system wherein the indicator (180) is a light. See SON, Paragraph 0062.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee, as modified, to further comprise of wherein the indicator is a light, as a known means of providing an indicator to notify a user of an occurrence of an error event (low battery).
Regarding Claim 11, Lee, as modified, discloses the cleaning system of Claim 9, as previously discussed above, wherein the controller dims the light upon activation. See SON, Paragraph 0062 stating “display unit may be turned on/off, flickered or dimmed.”
Regarding Claim 12, Lee, as modified, discloses the cleaning system of Claim 9, as previously discussed above, wherein the controller changes a color of the light upon activation. See SON, Paragraph 0062.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘994, in further view of Dyson (US 6,167,588 B1).
Regarding Claim 14, Lee, as modified, discloses the cleaning system of Claim 13, as previously discussed above.
Lee, as modified, may not explicitly disclose wherein the controller pulses the indicator speaker upon activation.
However, Dyson teaches a cleaning system wherein the controller pulses the indicator speaker upon activation. See Dyson, Col. 3, Lines 60-67.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning system of Lee, as modified, to further comprise of wherein the controller pulses the indicator speaker upon activation, as a known means of providing an indicator to alert the user of an occurrence of an error event (low battery).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stein (US 2011/0232687 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723